Title: From John Adams to the Marquis de Lafayette, 31 January 1786
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


     
      My dear Marquis—
      Grosvr. square Jany. 31. 1786—
     
     I send you by Mr. Joy, all the writings which have fallen in my way, against the slave trade— I mentioned your Desire to read, whatever you could find upon that subject to Mr. Granville sharp who requests your acceptance of what he has written upon that subject— you may not Know the Character of this Gentleman, He is the Grand son of the famous Archbishop sharp, very amiable & benevolent in his Disposition, and a voluminous writer, but as Zealously attached to Episcopacy & the Athenasian Creed as he is to vivil & religious Liberty—a mixture which in this Country is not common— By the late advises from America—Retaliation & navigation Acts are the words, every where but these retaliations will be confined to those nations who have no Commercial Treaties with us at least, if not to G. Britain alone, the massts. have alterd their act so as to make it unobjectionable to france & Holland, which I am very glad to hear— Rhode Island has made a navigation act against England as strong as those of Massachusetts & New Hampshire—
     Mr. Joy the Bearer of this I beg to introduce to you— He desires to go in a french ship to the East Indies, to promote the trade between the U. States & those Countries— His Father is a Refugee, but he is an American, and means Well as I believe to our Country, any assistance you may give him, will much oblige him.
     The Massachusetts have given a Bounty upon whale oil, white and brown sperma Cæti oil, as well as the Common train oil, which together with Boylstone’s successfull adventure and Barretts Contract will soon introduce a brisk trade between Boston and France, By the renovation of the newfoundland Bill you see the skill and Industry with which this Country is playing its Commerce into the hands of Your Nation, who I hope will not loose the oppertunity of taking advantage of it, by cultivating the trade in all its Branches— the present moment’s are precious—
     You see how things are going in the East Indies and if your Countrymen are as deep Politicians as I think them, they will invite the Americans to that Quarter by all means. last week a ship was

insured at Loyds Coffee House from Bengal to Rhode Island. The trade between the U. States and the East Indies is spreading fast— and all nations except the English are fond of encouraging it, for very obvious Reasons,
     The English only have any thing to loose, all the rest have something to gain by it.
     I am &c
     
      J. A—
     
    